DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Kishi et al US 2016/0055791 in view of Kishi US 2015/0379940 (940’). 
Regarding claim 1, Kishi discloses a display system  including an array of pixel circuits arranged in rows and columns (See Fig. 1 showing pixels 11 arranged in rows and columns and Fig. 5 showing the pixel circuit of the pixels 11), each including a drive transistor (T1), a storage capacitor (C1), and a light emitting device (L1), the display system comprising
a controller (110 providing signal Gi in Fig. 1 and 120 supplying DWT in Fig. 1) for driving each pixel circuit in a plurality of operation states (See signal V in Fig. 6, when V is low during a video signal period, the controller 110 controls the pixel circuit to switch between a program state shown in Fig. 8 and a light emission state shown in Fig. 9 by controlling Gi, when V is high in a vertical synchronization period, the controller supplies DWT to switch between program periods B1/B3  and measurement periods B2/B4, See Fig. 10, [0118]) for the pixel circuit including a programming state (program period during a video signal period, shown in Fig. 8, and program periods B1/B3 during a vertical synchronization period, See Fig. 10, [0118]) for programming the storage capacitor of the pixel circuit (See [0113] describing C1 being charged in the programming state during the video signal period and [0122]-[0125] describing C1 being charged in the programming state during the vertical synchronization period) with use of a data voltage provided over the data line (corresponding to Si in Fig. 5), and at least two measurement states (comprising periods B2/B4 in a vertical synchronization period and B2/B4 and a light emitting period and periods B2/B4 in a prior or subsequent vertical synchronization period) for measuring a current from the pixel circuit over the data line (See measurement periods B2/B4 during a vertical synchronization period, Fig. 10, [0118] and [0120]-[0125]).
array of pixels 11 in Fig. 1, with corresponding pixel 11 in Fig. 5) including:
 a drive transistor (T1 in Fig. 5) including a first terminal (when the TFTs are n-channel, See [0088]) coupleable to the data line (in Fig. 5, when T3 is conducting, the first terminal of T1 will  be coupled to data line Si via T3);
 a storage capacitor (C1) coupled across a gate terminal and the first terminal of the drive transistor (when T1 is an n-channel mosfet, C1 will be coupled between the gate and first terminal, as the first terminal is the low voltage terminal); and 
a light emitting device (L1) coupleable to the first terminal (high voltage terminal) of the drive transistor (when T1 is conducting, L1 will be coupled to the drain terminal of T1).
Kishi in this embodiment does not explicitly disclose a first transistor coupled to the first terminal of the drive transistor and between the drive transistor and the light emitting device, for coupling the light emitting device to the first terminal of the drive transistor during a first measurement state of the at least two measurement states and for decoupling the first terminal of the drive transistor from the light emitting device during a second measurement state of the at least two measurement states.
However, 940’ in Figs. 7, 13, and 15  teaches a first transistor (T3) coupled to the first terminal of the drive transistor (T2) and coupled between the drive transistor (T2) and the light emitting device (OLED, as a terminal of T3 is between T2 and OLED in Fig. 7) for coupling the light emitting device (OLED) to the first terminal of the drive transistor (T2, low voltage terminal of T2) during a first measurement state (See Fig. 13) of the at least two measurement states (current measurement state) and for decoupling the first terminal of the drive transistor (T2, , low voltage terminal of T2)  from the OLED) during a second measurement state (See Fig. 15) of the at least two measurement states (voltage measurement state). This is taught in order to provide both current and voltage measurement states. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi to comprise the configuration of 940’.  The motivation would be to provide both current and voltage measurement states. 
Regarding claim 2, Kishi and 940’ the display system of claim 1. Furthermore, Kishi teaches a readout circuit (corresponding to 123 in Fig. 5) coupleable to the data line (Si) for measuring the current from the pixel circuit over the data line (See [0123]-[0125]). 
Regarding claim 3, Kishi and 940’ the display system of claim 2. Furthermore, Kishi teaches wherein the readout circuit (corresponding to 123 in Fig. 5) comprises an integrator (123) for integrating said current from the pixel during said measuring state (See [0121], note that operational amplifiers are only physically input with voltages, and the voltage input to the negative terminal of 21 is a voltage corresponding to current from the pixel, compare 112 of Fig. 12 of the SPEC to 120 of Kishi Fig. 5) and generating an output voltage corresponding to said integrated current (voltage output of 21 in Fig. 5), and an analog to digital converter (24) for converting said output voltage into a digital code output (See Fig. 5). 
Regarding claim 4, Kishi and 940’ the display system of claim 2. Furthermore, Kishi in Fig. 5 discloses wherein the readout circuit (123 in Fig. 5) is not coupleable to the pixel circuit (11)  via a signal line different from the data line (Si) for measuring the current from the pixel circuit (See Fig. 5 showing 123 only connected to 11 via Si). 
Regarding claim 8, Kishi and 940’ the display system of claim 1. Furthermore, Kishi teaches wherein the second measurement state for measuring a current from the pixel circuit comprises a pixel period B2) for measuring a pixel circuit current  (Im(i, j, Pi) in Fig. 11) passing through said drive transistor (See Fig. 11 showing the current Im(i, j, Pi) passing through T1)  according to the voltage difference across the storage capacitor (C1, as the voltage difference across C1 corresponds to the gate voltage, and this determines whether T1 is conducting, See Fig. 11) said pixel circuit measurement state (B2) subsequent to the programming state (B2 is subsequent to a programming state B3 during a vertical synchronization period, B2 is also subsequent to the programming state , shown in Fig. 8, during a subsequent video signal period, See Fig. 6 showing the start of a period when V is low, a video signal period, after the  vertical synchronization period).
Regarding claim 12, the method thereof is met by Kishi and 940’ as applied to claim 1. 
Regarding claim 13, the method thereof is met by Kishi and 940’ as applied to claim 2. 
Regarding claim 14, the method thereof is met by Kishi and 940’ as applied to claim 3. 
Regarding claim 15, the method thereof is met by Kishi and 940’ as applied to claim 4. 
Regarding claim 19, the method thereof is met by Kishi and 940’ as applied to claim 8. 


Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi and 940’ as applied to claims 1 and 12 respectively, and further in view of Yang US 2016/0140902. 
Regarding claim 5, Kishi and 940’ the display system of claim 1. Kishi does not explicitly disclose wherein the first measurement state for measuring a current from the pixel circuit comprises an organic 
However, Yang in Fig. 2, [0066] and [0087] teaches wherein a first measurement state (“sensing mode,” [0066]) for measuring a current from the pixel circuit comprises (See [0087], when the sensing SD comprises a current) an organic light emitting diode (OLED) measurement state (“sensing state,” See [0066] and [0087]) for measuring an OLED current (See [0087], when the sensing SD comprises an OLED current)  from the pixel circuit (corresponding to the pixel circuit PXij in Fig. 2) passing through said light emitting device (EL, See [0087]). This is taught by Yang in order to compensate the data signal based on OLED degradation (See [0087]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi with the compensation configuration taught in Yang. The motivation would be to compensate the data signal based on OLED degradation (See [0087]).
Regarding claim 6, Kishi, 940’, and Yang teach the display system of claim 5. Furthermore, Kishi in Fig. 11 teaches wherein the pixel circuit further comprises a reference line (See Vref in Fig. 5) coupleable to a gate terminal of the drive transistor (via T2 in Fig. 5), and wherein the controller (110 providing signal Gi in Fig. 1 and 120 supplying DWT in Fig. 1), during the OLED measurement state (See measurement periods B2/B4 during a vertical synchronization period, Fig. 10, [0118] and [0120]-[0125], the circuit operation is represented by Fig. 11), couples the gate terminal of the drive transistor to the reference line (by T2 being ON in Fig. 11, See Fig. 10 showing the signal Gj applied to the gate of T2 as H during periods B2 and B4) and provides a reference voltage over the reference line (Vref, as T2 is ON) sufficient to turn on the drive transistor (T1, as the drive transistor T1 is ON, See [0124]) such that it acts as a closed switch (by T1 being ON and conducting, See [0124]) couples the first terminal of the drive transistor (T1) to the data line (Si, by T3 being ON in Fig. 11, See Fig. 10 showing the signal Gj applied to the gate of T3 as H during B2 and B4) and provides a data voltage over the data line (corresponding to ELVDD, See Fig. 11 showing 11 operating T1-T3 such that the line Si is provided with ELVDD) sufficient to turn on the light emitting device (See Fig. 9 showing the light emission state with ELVDD supplying the light emission voltage to L1, ELVDD is therefore a sufficient voltage to turn on L1). 
Regarding claim 16, Kishi in the embodiment of Fig. 5 does not explicitly disclose turning on the first transistor during the measurement state.  However, Kishi in Fig. 32 teaches turning on the first transistor during the measurement state (with a measurement state also comprising the light emission state, See [0233]). This is taught in order to provide additional control of the light emitting device. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi to comprise a first transistor as taught in the embodiment of Fig. 32 of Kishi.  The motivation would be to provide additional control of the light emitting device. The remaining method thereof is taught by Kishi in view of 940’, and Yang as applied to claim 5. 
Regarding claim 17, the method thereof is taught by Kishi in view of 940’, Yang as applied to claim 6. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi, 940’, and Yang as applied to claims 6 and 17 respectively above, and further in view of Kim et al US 2016/0163261. 
Regarding claim 7, Kishi, 940’, and Yang teach the display system of claim 6. Furthermore, Kishi teaches  a readout circuit (corresponding to 123in Fig. 5) coupleable to the data line (Si) for measuring the current from the pixel circuit over the data line (See [0123]-[0125]);
110 providing signal Gi in Fig. 1 and 120 supplying DWT in Fig. 1) couples the gate terminal of the drive transistor (T1, See Fig. 11) to the reference line (Vref, by T2 being ON in Fig. 10-11 the gate of T1 is connected to Vreef) with use of a second transistor (T2) in the pixel circuit (11), and couples the first terminal of the drive transistor (T1) to the data line (Si, by T3 being ON in Figs. 10-11 and T1 being ON Fig. 11, the first terminal of T1 is connected to the data line Si) with use of a third transistor (T3) coupled between the first terminal (as T3 is coupled to the first terminal of T1 when T1 is conducting) and the data line (Si).  Kishi, 940’, and Yang do not explicitly disclose a readout circuit comprising an integrator for integrating said OLED current from the pixel during said measuring and generating a corresponding output voltage, and an analog to digital converter for converting said output voltage into a digital code output. 
However Kim teaches the readout circuit comprising an integrator (151 and 153, See Fig. 6, [0058]) for integrating said OLED current (Ip, 151 and 153 integrate Ip by producing corresponding sense currents IS1 and IS2 from 151, and then integrating IS1 or IS2 by 153, See Fig. 6, [0059]-[0068]) the pixel during said measuring and generating a corresponding output voltage (Vout1 or Vout2), and an analog to digital converter (133 in Fig. 5) for converting said output voltage into a digital code output (digital output of ADC 133, SD1 and SD2, [0070]-[0071]). This is taught by Kim in order to more stably sense a current through an OLED (See [0003] and [0073]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi, 940’, and Yang with the readout configuration taught in Kim. The motivation would be to more stably sense a current through the OLED (See [0003] and [0073]).
Regarding claim 18, the method thereof is taught by Kishi, 940’, Yang, and Kim as applied to claim 7. 

Claims 9-10  and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi and 940’ as applied to claims 8 and 19 respectively above, and further in view of Bae et al US 2014/0035799. 
Regarding claim 9, Kishi and 940’ the display system of claim 1. 
Kishi does not explicitly disclose wherein the controller, during the pixel circuit measurement state, decouples the light emitting device from the first terminal of the drive transistor with use of the first transistor and couples the first terminal of the drive transistor to the data line.
Bae in Figs. 4 and 5B teaches wherein the controller (unit supplying signal IL) during the pixel circuit measurement state (period t2, [0044]-[0045]), decouples the light emitting device (OLED)  from the first terminal of the drive transistor (DT, See [0044]-[0045], Fig. 5B) with use of the first transistor (T2, as EML is high) and couples the first terminal of the drive transistor (DT) to the data line (as EML is high). This is taught by Bae in order to prevent a negative voltage shift of the gate voltage of the driving transistor, and maintain this voltage above 0 V (See [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi, 940’, and Yang with the configuration of Bae.  The motivation would be to prevent a negative voltage shift of the gate voltage of the driving transistor. 
Regarding claim 10, Kishi, 940’, and Bae teach the display system of claim 9. Furthermore, Kishi teaches  a readout circuit (corresponding to 123 in Fig. 5) coupleable to the data line (Si) for measuring the current from the pixel circuit over the data line (See [0123]-[0125]), the readout circuit (123) comprising an integrator (123) for integrating said pixel circuit current (Im(i, j, Pi) in Fig. 11) from the pixel circuit (11) during said measuring state (See [0121], note that operational amplifiers are only physically input with voltages, and the voltage input to the negative terminal of 21 is a voltage corresponding to current from the pixel, compare 112 of Fig. 12 of the SPEC to 120 of Kishi Fig. 5) and generating a corresponding output voltage (voltage output of 21 in Fig. 5), and an analog to digital converter (24) for converting said output voltage into a digital code output (See Fig. 5); wherein the 110 providing signal Gi in Fig. 1 and 120 supplying DWT in Fig. 1) couples the first terminal of the drive transistor (T1) to the data line (Si, by T3 being ON in Figs. 10-11 and T1 being ON Fig. 11, the first terminal of T1 is connected to the data line Si) with use of a third transistor (T3) coupled between the first terminal (as T3 is coupled to the first terminal of T1 when T1 is conducting) and the data line (Si).  Kishi does not explicitly disclose wherein the controller during the pixel circuit measurement state, decouples the reference line from the gate terminal with use of a first transistor coupled between the gate terminal of the drive transistor and the reference line
Bae in Figs. 4 and 5B teaches wherein the controller (unit supplying signal IL) during the pixel circuit measurement state (period t2, [0044]-[0045]), decouples the reference line (REFL1)  from the gate terminal (of DT, See [0044]-[0045], Fig. 5B) with use of a first transistor (T3) coupled between the gate terminal of the drive transistor (DT) and the reference line (REFL1).  This is taught by Bae in order to prevent a negative voltage shift of the gate voltage of the driving transistor, and maintain this voltage above 0V (See [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi with the configuration of Bae.  The motivation would be to prevent a negative voltage shift of the gate voltage of the driving transistor. 
Regarding claim 20, the method thereof is taught by Kishi in view of 940’ and Bae as applied to claim 9. 
Regarding claim 21, the method thereof is taught by Kishi in view of 940’ and Bae as applied to claim 10. 


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi and 940’ as applied to claims 1 and 12 respectively above, and further in view of Tseng et al US 2016/0148566.
Regarding claim 11, Kishi and 940’ the display system of claim 1. Furthermore, Kishi teaches wherein the pixel circuit comprises transistors may be p-type thin film transistors (See “p-channel oxide TFTs may be used” [0088]) and wherein said light emitting device is an OLED (See “organic EL element,” [0102]). Kishi does not explicitly disclose wherein the pixel circuit comprises which are only p-type thin film transistors (TFTs). 
Tseng teaches wherein a pixel circuit comprises only p-type thin film transistors (TFTs) (See [0087]) in order to reduce electrical noise. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display system taught in Kishi to comprise only p-type transistors as taught in Tseng.  The motivation would be to reduce electrical noise. 
Regarding claim 22, the method thereof is taught by Kishi, 940’, and Tseng as applied to claim 11. 

Response to Arguments
Applicant's arguments filed 2/3/21 are unpersuasive. 
Applicant argues “that neither Kishi nor Kishi ‘940, singly or in combination, disclose, teach, or suggest any first transistor within a pixel, structured and functioning to couple the light emitting device to the first terminal of the drive transistor during a first measurement state of the at least two measurement states and to decouple the first terminal of the drive transistor from the light emitting device during a second measurement state of the at least two measurement states.”

This is disagreed to. 940’ in Figs. 7, 13, and 15  teaches a first transistor (T3) coupled to the first terminal of the drive transistor (T2) and coupled between the drive transistor (T2) and the light emitting device (OLED, as a terminal of T3 is between T2 and OLED in Fig. 7) for coupling the light emitting device (OLED) to the first terminal of the drive transistor (T2, , low voltage terminal of T2) during a first measurement state (See Fig. 13) of the at least two measurement states (current measurement state) and for decoupling the first terminal of the drive transistor (T2)  from the light emitting device (OLED) during a second measurement state (See Fig. 15) of the at least two measurement states (voltage measurement state). Note that a current measurement state and voltage measurement state correspond to a first and second  measurement state respectively. Furthermore, the first transistor T3 is coupled between the drive transistor T2 and the light emitting device, as a terminal of T3 is coupled between T2 and OLED in Fig. 7.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G COOPER/
Examiner, Art Unit 2621